DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,991,190 and 10,991,185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts teach or suggest a server or device to verify the health status of a user for entry to a location based on machine readable code presented further including the limitations as claimed in claims 2 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140014720 A1 teaches a system comprises a database configured to be coupled to a public wide area network. One or more non-invasive physiological test machines are also configured to be coupled to the public wide area network and are registered at the database for performing one or more non-invasive physiological tests for authorized users. A plurality of electronic readers and/or scanners are each associated with at least one of the physiological test machines for controlling use thereof and for reading machine readable codes presented to the electronic reader/scanner. The machine readable code has associated therewith a number of remaining authorized uses, an authorized time period, and an identification code associated with an authorized user. Records of the non-invasive physiological test results are stored in the database according to the identification code, wherein the machine readable code, the identification code, and the data representative of the non-invasive physiological test results do not carry information representative of the identity of the authorized user.
US 20170024531 A1 teaches a healthcare information system for providing near-real or real-time contact tracing is provided comprising: a position data receiver unit configured to receive position data related to one or more entities associated with a healthcare facility; a contextual profile management unit configured to utilize received position data to generate, maintain or update one or more contextual profiles, each of the one or more contextual profiles corresponding to each of the one or more entities. Devices, systems and methods are provided related to the use of near-real or real-time contact tracing in applications including infection control, developing infection pathways, among others.
US 20170308779 A1 teaches an indicia reading device for decoding decodable indicia includes an illumination subsystem, an aimer subsystem, an imaging subsystem, a memory, and a processor. The illumination subsystem is operative for projecting an illumination pattern. The aimer subsystem is operative for projecting an aiming pattern. The imaging subsystem includes a stereoscopic imager. The memory is in communication with the stereoscopic imager and is capable of storing frames of image data representing light incident on the stereoscopic imager. The processor is in communication with the memory and is operative to decode a decodable indicia represented in at least one of the frames of image data. The stereoscopic imager is configured to capture multiple images at a baseline distance apart to create three-dimensional images with depth information of the decodable indicia.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689